DETAILED ACTION
Response to Amendment
A Reply was filed 28 March 2022.  The amendments to the claims, specification, and abstract have been entered.  Claims 1-17 are pending. 

Claim Objections
Claims 1-17 are objected to because of informalities.  Appropriate correction is required.
Claims 1 and 10
The claims 1 and 10 recite a “first fuel element plenum plate standoff spool” without mentioning a second fuel element plenum plate standoff spool.  Thus, it appears these claims are incomplete.  It is also unclear (in the absence of reciting a “second”) what feature this “first” wording contributes to the recited apparatus.  A “second fuel element plenum plate standoff spool” is only mentioned in claim 8.  
It is suggested that “first fuel element plenum plate standoff spool” be changed in every claim to “fuel element plenum plate standoff spool”; and that the claim 8 preamble add “wherein the fuel element plenum plate standoff spool comprises a first fuel element plenum plate standoff spool”. 
Claims 2, 6, 11, and 15
The claims 2, 6, 11, and 15 each lack proper antecedent basis for the phrase “the fuel element flow tube”.  The independent claims recite a “fuel element coolant flow tube”.  It is suggested that these claims refer to “the fuel element coolant flow tube”.
Objection to the Drawings
The drawings fail to comply with 37 CFR 1.84(p) and/or 37 CFR 1.83(a). 
In Figures 10 and 11 the same reference numeral “120” has been used to designate different components.  It appears that the leftmost “120” should be changed to “102”.
In Figure 14 the arrow leading from the reference numeral “100” should be moved lower to point to the fuel element plenum plate standoff spool, which is located between the plenum plates (140 and 142).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Objection to the Abstract
The Abstract of the disclosure includes the phrase “A fuel element includes a fuel element coolant flow tube and extends through a first one of both the first pluralities of apertures”.  This phrase implies that the “fuel element . . . extends through a first one of both the first pluralities of apertures”.  However, the independent claims recite that the fuel element coolant flow tube (not the fuel element) extends through a first one of both the first pluralities of apertures. 
The Abstract is also objected to because it includes redundant wording (e.g., “a pressure vessel and a first plenum plate disposed therein”).
The Abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).  

Suggested Abstract
A nuclear reactor has first and second plenum plates disposed in a pressure vessel.  Both plenum plates have a plurality of apertures.  The second plenum plate is parallel to the first plenum plate.  A fuel element includes a fuel element coolant flow tube which extends through aligned apertures of the parallel plenum plates.  A fuel element standoff spool is disposed about a portion of the fuel element coolant flow tube which is located between the plenum plates.  The nuclear reactor is also usable in nuclear thermal propulsion.


Allowable Subject Matter
Claims 1-17 are allowable over the prior art of record.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
This application is in condition for allowance except for the formal matters noted above.  Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter.  Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646